Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The effective filing date of present claim 17 is Feb. 11, 2019.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2004/0171778 A1 to Donker describes polymers of a piperylene stream (see the abstract) comprising various C5 olefins (see ¶ [0032]) such as 2-methyl-2-butene (see ¶ [0033] and Table 1). Donker does not disclose a polymer of the recited 2-methyl-1-butene and 3-methyl-1-butene.
Petroleum Chemistry 2018, 58(8), 694-701 to Rozentsvet describes a polymer of conjugated dienes, 2-methylbutene-1, 2-methylbutene-2, and 3-methylbutene-1 (see Table 1). The polymer has a glass transition temperature at the level of -30 °C (see the bottom of p. 699).
Chinese Patent Application Publication No. CN 106699972 A to Wang describes a polymer of conjugated dienes including isoprene, 2-methylbutene-1, 2-methylbutene-2, 
US Patent No. 3,954,897 to Yamato describes a polymer of 2-methylbutene-1-, 3-methylbutene-1, and 2-methylenebutene-2 (see Reference Example 1 at col. 4, l. 59 to col. 5, l. 10). Yamato further discloses that the polymers may include units of further monomers including no more than 10 wt% of monomers such as butadiene and others (see col. 2, l. 50 to col. 3, l. 7). Yamato does not disclose the glass transition temperature of such a polymer.
The examiner is unaware of any prior art that describes or suggests the claimed compositions. Claims 16-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764